SUPPLEMENT DATED DECEMBER 4, 2009 TO PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY VARIABLE UNIVERSAL LIFE INSURANCE AND FUTURITY SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I This supplement contains information regarding changes to investment options that are available under your Policy. The name of The Alger American Fund has been changed to The Alger Portfolios. In addition, the names and class of the following investment options have changed to: Old Name and Class New Name and Class Alger American SmallCap Growth Portfolio, Class O Alger Small Cap Growth Portfolio, Class I-2 Alger American Income & Growth Portfolio, Class O Alger Growth & Income Portfolio, Class I-2 Please retain this supplement with your prospectus for future reference. Futurity
